DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.

Response to Amendment
Claims 1-5, 7-14 & 17-23 were previously pending in this application.  The amendment filed 12 November 2021 has been entered and the following has occurred: Claims 1, 10, 14, & 22 have been amended.  No Claims have been added or cancelled.
Claims 1-5, 7-14 & 17-23 remain pending in the application.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14 & 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite subject matter within a statutory category as a machine (claims 1-5, 7-9, 10-13, & 21-22), and manufacture (claims 14, 17-20 & 23) which recite steps of:
to provide content to a user during a medical procedure, wherein the content is to distract the user from an event;
collect user data in response to the content generated, wherein the user data is to provide information about a state of the user;
transmit the user data; 
determine a stress level caused by the medical procedure and an engagement level of the user with the content based on the user data, and to further receive the stress level and engagement level based on the user data
control the content provided to the user based on the stress level and engagement level
select content to increase the engagement level of the user when the engagement level based on the user data is low and to reduce the stress level caused by the medical procedure is high based on user data.
These steps of receiving varying user biometric data, such as over a network in response to content generated during a medical procedure, analyzing the varying biometric data, estimating an engagement and stress level from the user data, storing results for use as training data or VR implementation, and modifying selection of content based on received & analyzed biometric data to reduce stress level and increase engagement level of the user, as drafted, under the broadest reasonable 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7-9, 11-13, & 17-23, reciting particular aspects of how varying aspects of collecting user-specific biometric data, identifying patterns in the data, and/or choosing specific media/providing display of content may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an output device, a sensor, a communications interface, varying software engines such as a content selection engine, memory, storage unit, and machine learning model amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0013], [0020]-[0024], [0025]-[0027], [0045]-[0047], [0033]-[0035], [0033]-[0036], [0051], respectively; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receive and collecting user biometric data (via some sensor implementation) amounts to mere data gathering, recitation of determining a stress or engagement level based on the user’s collected, physiological data amounts, and choosing content to be displayed in response to analyzed biometric data to selecting a particular data source or type of data to be manipulated, recitation of choosing/controlling content of the content selection engine amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of physiological data, interactive media content or VR content, and machine learning models, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-9, 11-13, & 17-23, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7-9, 11-13, & 19-23, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-9, 11-13, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-5, 17-18, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting user biometric data to an analyzer or preprocessing engine; receiving a stress or engagement level from the analyzer via network implementation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing analysis of data to calculate a stress/engagement level of a user, performing analysis of data to determine optimal content for viewing by the patient, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); collecting, updating, and modifying user data, user stress/engagement levels, and content provided to the user, updating training data for machine learning based on previous content-user interactions, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing user data and user stress/interaction levels, storing interactive contents to be provided to the user, storing instructions to perform the operations of the system such as automatic choosing of the interactive content, storing training data for machine learning efforts, etc. e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-9, 11-13, & 17-23, claims 7-9, 11-13, & 19-23, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3-4 & 15-16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 5 & 17-18, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-9, 11-13, & 17-23, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  While additional structure is recited in Claim 2, the structure is not receiving any methods or acts and simply provides physical structure to the system for mounting the mechanism to the user, as most virtual/augmented reality systems do, and is relatively well-known in the art when looking at smart-glasses, VR/AR headsets, VR earpieces, etc.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Milevski et al. (U.S. Patent Publication No. 20180011682) in view of Giap et al. (U.S. Patent Publication No. 20170319814)

Claim 1 –
Regarding Claim 1, Milevski discloses an apparatus comprising:
an output device to provide content to a user during a medical procedure (See Milevski Par [0012] & [0020] which discloses an output device to provide content such as a virtual reality system or interactive media content in some response to user condition), wherein
the content is to distract the user from an event (See Milevski Par [0011] & [0052] which disclose the media content being provided based on user biometrics, user environment, etc. to interact with VR or AR media content such as to distract the user; See Milevski Par [0025]-[0029] which discloses providing the media content to safely enjoy a game via filter or blocking sound, amplifying sounds, playing music, receive or block communications, etc. and the wireless earpieces and immersive 
a sensor to collect user data in response to the content generated by the output device (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), wherein
the user data is to provide information about a state of the user (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user);
a communications interface connected to the sensor (See Milevski Par [0021]-[0022] & [0024] which discloses wireless earpieces being used to communicate with sensors attached to the user), wherein
the communication interface is to transmit the data to an analyzer (See Milevski Par [0021]-[0022] & [0024] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user), wherein
the analyzer is to determine a stress level caused by the medical procedure with a machine learning model and an engagement level of the user based on the user data (See Milevski Par [0018] which discloses collecting various biometrics to determine stress level or other measured or determined interactivity or user state, such as based on user biometrics and while this is not “engagement level” per se”, this is understood to read on “engagement level” under broadest reasonable interpretation; See Milevski Par [0071] which specifically describes measurements from the sensors being correlated with any number of stress levels or physical or emotional states; Milevski Par [0091]-[0093] specifically makes mention of a model being used by the system such as neural network, genetic algorithm, fuzzy logic, etc. to specifically determine branches for the patient based on their reaction to past branches from the same interactive media content or other forms of interactive media content and further describes that the system may decide on a branch to modify the interactive story, content, or game with a weighting best associated with an emotional response of interest), and wherein
the communications interface is further to receive the stress level and the engagement level based on the user data from the analyzer (See Milevski Par [0021]-[0022] & [0024]-[0025] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user in order to determine varying user stress level, condition, characteristics, location, position, mental state, and/or biometric data which would also include the aspects of engagement or intensity described in Milevski Par [0073]-[0076], [0084]-[0085] & [0093]); and
a content selection engine to control the content provided to the user based on the stress level (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, and the engagement level (See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a VR headset and tracking of the user’s eyes and facial expressions and as disclosed in Par [0076] specifically for purposes of biometric data collection to further tailor the interactive media content based in response to the user condition which includes biometric readings & data and other environmental information), wherein
the content selection engine is trained via machine learning to select content to increase the engagement level of the user when the engagement level based on the user data is low and to reduce the stress level when the stress level caused by the medical procedure is high based on the user data (See Milevski Par [0022] which discloses the system learning over time in response to input and historical information; See Milevski Par [0019] & [0047] which describes the game or story being varied to meet a desired level of interactivity or user state, such as based on user biometrics, which reads on “engagement level” under broadest reasonable interpretation; See Milevski Par [0062]-[0063] which further discloses use of artificial intelligence, which is understood by examiner and described in Applicant’s specification [0037] to include machine learning, to create new branches, threads, or scenarios in the interactive game story, or other media that is appropriate for the user based on biometric information of the patient from sensors and a user profile to determine whether the physical, emotional, and other aspects of the user response are as desired such that any number of training or gaming scenarios could be used to reach a desired user response; See Milevski Par [0084]-[0085] which specifically discloses the system running through a training program or scenario to associate the user’s biometrics with known conditions including emotional and physical states and physiological indicators associated with stress).

As noted above, Milevski discloses most of the technological aspects of the embodiments presented.  However, Milevski does not explicitly disclose the application of the virtual reality and/or stress/engagement levels occurring during or because of a medical procedure or utilizing the VR environment for purposes of relieving a patient’s stress in a perioperative or operative setting.  

However, Giap discloses the application of the virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting (See Giap Par [0036]-[0037] which discloses the use of the VR medical applications system that, as disclosed in Par [0025]-[0027] collects various biometric patient data for use of interaction with the VR environment, can be used during for relief of stress, anxiety, etc. during various medical procedures such as receiving chemotherapy, surgery, trauma, or in response to accidents, or burns, etc.) The disclosure of Giap is directly applicable to the disclosure of Milevski because both disclosures share limitations and capabilities, namely, they are both directed towards the relieving of stress in a medical setting via a virtual reality setting that is directly altered or changed in response to patient-generated biometric feedback data.


Claim 2 –
Regarding Claim 2, Milevski and Giap disclose the apparatus of Claim 1 in its entirety.  Milevski discloses an apparatus, further comprising:
a mounting mechanism to mount on the user to provide a personal experience (Note: “to provide a personal experience” is an intended use and so long as the reference reads on the mounting mechanism to mount on the user, the claim limitation is met (See MPEP §2111.02(II)); See Milevski Par [0029] which discloses temporary adhesives or securing mechanisms such as clamps, straps, lanyards, extenders, chargers to ensure the content device remains attached to the user, even during the most rigorous and physical activities)


Claim 3 –
Regarding Claim 3, Milevski and Giap disclose the apparatus of Claim 2 in its entirety.  Milevski further discloses an apparatus, wherein:
the personal experience is a virtual reality experience (See Milevski Par [0012], [0020], & Par [0024] which discloses an output device to provide content such as a virtual reality system or interactive media content in some response to user condition).

Claim 4 –
Regarding Claim 4, Milevski and Giap disclose the apparatus of Claim 2 in its entirety.  Milevski further discloses an apparatus, wherein:
the personal experience is an augmented reality experience (See Milevski Par [0052] & [0074] which disclose transparent or semi-transparent displays which allow the VR system to function as an AR system in any number of real-world environment and display AR content and this content may be changed based on the sensed response of the user).

Claim 5 –
Regarding Claim 5, Milevski and Giap disclose the apparatus of Claim 1 in its entirety.  Milevski discloses an apparatus, further comprising:
a memory storage unit to store the content to be provided to the user via the output device (See Milevski Par [0064]-[0065] which discloses a memory or storage medium for storing VR headset content, instructions, programs for controlling the user interface, speakers, tactile generators, and more).

Claim 7 –
Regarding Claim 7, Milevski and Giap disclose the apparatus of Claim 1 in its entirety.  Milevski further discloses an apparatus, wherein:
the user data is physiological data (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user).

Claim 8 –
Regarding Claim 8, Milevski and Giap disclose the apparatus of Claim 7 in its entirety.  Milevski further discloses an apparatus, wherein:
the physiological data is a facial expression (See Milevski Par [0073] which discloses the optical sensors (or cameras according to Milevski Par [0076] tracking the motion of the user’s eyes and facial gestures to perform motion or various actions based on the sensed input), and
the sensor is a camera to collect an image of the facial expression (See Milevski Par [0073] which discloses the optical sensors (or cameras according to Milevski Par [0076] tracking the motion of the user’s eyes and facial gestures to perform motion or various actions based on the sensed input).

Claim 9 –
Regarding Claim 9, Milevski and Giap disclose the apparatus of Claim 7 in its entirety.  Milevski further discloses an apparatus, wherein:
the physiological data is a heart rate (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), and
the sensor is a heart rate monitor (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed 

Claim 10 –
Regarding Claim 10, Milevski discloses a server comprising:
a communications interface to communicate with a network (See Milevski Par [0035] which discloses a communication environment to measure information about the user and the communication environment and a personal area network comprising a network for data transmissions among devices such as personal computing, communications, camera, vehicles, entertainment, medical devices, etc.), wherein
the communication interface is to receive user data from a client device (See Milevski Par [0035] which discloses a communication environment to measure information about the user and the communication environment and a personal area network comprising a network for data transmissions among devices such as personal computing, communications, camera, vehicles, entertainment, medical devices, etc.; See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), and wherein
the client device includes a sensor to collect the user data during a medical procedure (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric 
a preprocessing engine to receive the user data from the communications interface (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user; See Milevski Par [0083]-[0084] which discloses the system receiving biometric data and determining a user condition, stress level, or physical state based on the received biometric data), wherein
the preprocessing engine is to carry out an initial analysis of the user data to generated preprocessed data (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user; See Milevski Par [0083]-[0084] which discloses the system receiving biometric data and determining a user condition, stress level, or physical state based on the received biometric data);
an analysis engine to receive the preprocessed data (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a wherein
the analysis engine is to analyze the preprocessed data to estimate a stress level caused by the medical procedure and an engagement level of a user with content provided by the client device to the user, wherein the analysis engine is trained to estimate the stress level and tot estimate the engagement level with a machine learning model (See Milevski Par [0022] which discloses the system learning over time in response to input and historical information; See Milevski Par [0019] & [0047] which describes the game or story being varied to meet a desired level of interactivity or user state, such as based on user biometrics, which reads on “engagement level” under broadest reasonable interpretation; See Milevski Par [0062]-[0063] which further discloses use of artificial intelligence, which is understood by examiner and described in Applicant’s specification [0037]  to include machine learning, to create new branches, threads, or scenarios in the interactive game story, or other media that is appropriate for the user based on biometric information of the patient from sensors and a user profile to determine whether the physical, emotional, and other aspects of the user response are as desired such that any number of training or gaming scenarios could be used to reach a desired user response; See Milevski Par [0084]-[0085] which specifically discloses the system running through a training program or scenario to associate the user’s biometrics with known conditions including emotional and physical states and may then be used to determine a user condition associated with said biometrics, such as based on biometric thresholds; See Milevski Par [0091]-[0093] which specifically makes mention of a model being used by the system such as neural network, genetic physiological indicators associated with stress); and
a memory storage unit to store results from the analysis engine for use as training data for the machine learning model (See Milevski Par [0093 which discloses the system  containing models that may be applied to predict a user’s reactions to different branches based on their reaction to past branches either from the same interactive media content or other interactive media content and examples of such models may include neural networks, genetic algorithms, fuzzy logic algorithms, or combinations thereof), and wherein
the result are transmitted to the client device to control the content provided to the user based on the stress level and the engagement level (See Milevski Par [0021]-[0022] & [0024]-[0025] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user in order to determine varying user stress level, condition, characteristics, location, position, mental state, and/or biometric data which would also include the aspects of engagement or intensity described in Milevski Par [0073]-[0076], [0084]-[0085] & [0093]), wherein
the content is selected to maintain the engagement level of the user with the content and reduce the stress level caused by the medical procedure (See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a VR headset and tracking of the user’s eyes and facial expressions and as disclosed in Par [0076] specifically for purposes of biometric data collection 

As noted above, Milevski discloses most of the technological aspects of the embodiments presented.  However, Milevski does not explicitly disclose the application of the virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting.  
However, Giap discloses the application of the virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting (See Giap Par [0036]-[0037] which discloses the use of the VR medical applications system that, as disclosed in Par [0025]-[0027] collects various biometric patient data for use of interaction with the VR environment, can be used during for relief of stress, anxiety, etc. during various medical procedures such as receiving chemotherapy, surgery, trauma, or in response to accidents, or burns, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Milevski relating to the virtual reality and/or stress/engagement level recordings to specifically occur in a perioperative or operative setting, as disclosed by Giap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Milevski to specifically occur in a perioperative or operative setting, as disclosed by Giap, because the virtual reality escape can relieve patients’ stress, anxiety, and other related symptoms such as fatigue, nausea, depression, etc. (See Giap Par [0036]-[0037])

Claim 11 –
Regarding Claim 11, Milevski and Giap disclose the server of Claim 10 in its entirety.  Milevski further discloses a server, wherein:
the user data is physiological data (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user).

Claim 12 –
Regarding Claim 12, Milevski and Giap disclose the server of Claim 11 in its entirety.  Milevski further discloses a server, wherein:
the physiological data is a facial expression (See Milevski Par [0073] which discloses the optical sensors (or cameras according to Milevski Par [0076] tracking the motion of the user’s eyes and facial gestures to perform motion or various actions based on the sensed input), and
the sensor is a camera to collect an image of the facial expression (See Milevski Par [0073] which discloses the optical sensors (or cameras according to Milevski Par [0076] tracking the motion of the user’s eyes and facial gestures to perform motion or various actions based on the sensed input).

Claim 13 –
Regarding Claim 13
the physiological data is a heart rate (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), and
the sensor is a heart rate monitor (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user; See Milevski Par [0055] which specifically discloses the user’s heart rate being captured via heart rate monitor, pacemaker, smart glasses, smart watches or bracelets).

Claim 14 –
Regarding Claim 14, Milevski discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the instructions to direct the processor to:
to collect user data using a sensor in response to content generated by an output device during a medical procedure (See Milevski Par [0012] which discloses the use of varying sensors such as biometric sensors being used to collect data for purposes of determining a user condition;  See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), wherein
the user data is to provide information about a state of a user (See Milevski Par [0012] which discloses the use of varying sensors such as biometric sensors being used to collect data for purposes of determining a user condition;  See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user);
to transmit the user data to an analyzer (See Milevski Par [0021]-[0022] & [0024]-[0025] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user in order to determine varying user stress level, condition, characteristics, location, position, mental state, or biometric data), wherein
the analyzer is to determine a stress level caused by the medical procedure and an engagement level of the user with the content based on the user data (See Milevski Par [0021]-[0022] & [0024]-[0025] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user in order to determine varying user stress level, condition, characteristics, location, position, mental state, or biometric data);
to receive the stress level and the engagement level based on the user data from the analyzer (See Milevski Par [0021]-[0022] & [0024]-[0025] which discloses wireless earpieces being used to communicate with sensors attached to the user and receive the sensor associated with the user in order to determine varying user stress level, condition, characteristics, location, position, mental state, or biometric data;  While not “engagement level” per se, See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a VR headset and tracking of the user’s eyes and facial expressions and as disclosed in Par [0076] specifically and
to modify the content provided to the user based with a content selection engine trained via machine learning, wherein the content selection engine is to select content to increase the engagement level of the user when the engagement level based on the user data is low and to reduce the stress level when the stress level caused by the medical procedure is high based on the user data (See Milevski Par [0022] which discloses the system learning over time in response to input and historical information; See Milevski Par [0019] & [0047] which describes the game or story being varied to meet a desired level of interactivity or user state, such as based on user biometrics, which reads on “engagement level” under broadest reasonable interpretation; See Milevski Par [0062]-[0063] which further discloses use of artificial intelligence, which is understood by examiner and described in Applicant’s specification [0037] to include machine learning, to create new branches, threads, or scenarios in the interactive game story, or other media that is appropriate for the user based on biometric information of the patient from sensors and a user profile to determine whether the physical, emotional, and other aspects of the user response are as desired such that any number of training or gaming scenarios could be used to reach a desired user response; See Milevski Par [0084]-[0085] which specifically discloses the system running through a training program or scenario to associate the user’s biometrics with known conditions including emotional and physical states and may then be used to determine a user condition associated with said biometrics, such as based on biometric thresholds; See Milevski Par [0091]-[0093] which specifically makes mention of a model being used by the system such as neural network, genetic algorithm, fuzzy logic, etc. to specifically determine branches for the physiological indicators associated with stress).

As noted above, Milevski discloses most of the technological aspects of the embodiments presented.  However, Milevski does not explicitly disclose the application of the virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting.  
However, Giap discloses the application of the virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting (See Giap Par [0036]-[0037] which discloses the use of the VR medical applications system that, as disclosed in Par [0025]-[0027] collects various biometric patient data for use of interaction with the VR environment, can be used during for relief of stress, anxiety, etc. during various medical procedures such as receiving chemotherapy, surgery, trauma, or in response to accidents, or burns, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Milevski relating to the virtual reality and/or stress/engagement level recordings to specifically occur in a perioperative or operative setting, as disclosed by Giap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Milevski to specifically occur in a perioperative or operative setting, as disclosed by Giap, because the virtual reality escape can relieve patients’ stress, anxiety, and other related symptoms such as fatigue, nausea, depression, etc. (See Giap Par [0036]-[0037])

Claim 17 –
Regarding Claim 17, Milevski and Giap disclose the non-transitory machine-readable storage medium of Claim 14 in its entirety.  Milevski further discloses a non-transitory machine-readable storage medium, wherein:
the instructions direct the processor to store the content to be provided to the user via the output device in memory storage unit for subsequent retrieval (See Milevski Par [0064]-[0065] which discloses a memory or storage medium for storing VR headset content, instructions, programs for controlling the user interface, speakers, tactile generators, and more).
Claim 18 –
Regarding Claim 18, Milevski and Giap disclose the non-transitory machine-readable storage medium of Claim 17 in its entirety.  Milevski further discloses a non-transitory machine-readable storage medium, wherein:
the instructions direct the processor to maintain a library of content from which the user selects the content (See Milevski Par [0064]-[0065] which discloses a memory or storage medium for storing VR headset content, instructions, programs for controlling the user interface, speakers, tactile generators, and more; See Milevski Par [0034] which discloses the sensors may be able to receive user input and convert the user input into commands or selections across the personal device;  Further, see Milevski Par [0082] which discloses selecting the interactive media content for playback).

Claim 19 –
Regarding Claim 19
the instructions direct the processor to collect physiological data (See Milevski Par [0024]-[0025] which discloses the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user), wherein
the physiological data is a facial expression (See Milevski Par [0073] which discloses the optical sensors (or cameras according to Milevski Par [0076] tracking the motion of the user’s eyes and facial gestures to perform motion or various actions based on the sensed input).
Claim 20 –
Regarding Claim 20, Milevski and Giap disclose the non-transitory machine-readable storage medium of Claim 14 in its entirety.  Milevski further discloses a non-transitory machine-readable storage medium, wherein:
the instructions direct the processor to collect heart rate data with a heart rate monitor (See Milevski Par [0024]-[0025] which disclose the user’s stress levels, condition, characteristics, location, position, mental state, or biometric data such as heart rate, respiratory rate, blood, skin physiology, or other biometric data being sensed and these factors being used to determine whether the user is safe in a particular VR environment, and interaction with the content being adjusted based on the condition, state, or biology of the user; See Milevski Par [0055] which specifically discloses the user’s heart rate being captured via heart rate monitor, pacemaker, smart glasses, smart watches or bracelets).

Claim 21 –
Regarding Claim 20
the engagement level is determined by tracking eye motion (See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a VR headset and tracking of the user’s eyes and facial expressions and as disclosed in Par [0076] specifically for purposes of biometric data collection to further tailor the interactive media content based in response to the user condition which includes biometric readings & data and other environmental information, and in Par [0093] specifically describes monitoring the engagement or intensity of the user with regards to the virtual reality environment or story, etc.).



Claim 22 –
Regarding Claim 22, Milevski and Giap disclose the server of Claim 10 in its entirety.  Milevski further discloses a server, wherein:
the user data includes eye motion to determine the engagement level (See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a VR headset and tracking of the user’s eyes and facial expressions and as disclosed in Par [0076] specifically for purposes of biometric data collection to further tailor the interactive media content based in response to the user condition which includes biometric readings & data and other environmental information, and in Par [0093] specifically describes monitoring the engagement or intensity of the user with regards to the virtual reality environment or story, etc.).

Claim 23 –
Regarding Claim 23, Milevski and Giap disclose the non-transitory machine-readable storage medium of Claim 14 in its entirety.  Milevski further discloses a storage medium, wherein:
the instructions direct the processor to determine the engagement level by tracking eye motion (See Milevski Par [0073]-[0076], [0084]-[0085] & [0093] which discloses utilizes a .




















Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.
Regarding Claim Objections of Claim 22, Applicant argues on pp. 6 of Arguments/Remarks that the claims have been amended to address and overcome previous Claim Objections.  Examiner agrees with Applicants Arguments.  Therefore, the claim objections of Claim 22 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-5, 7-9, 10-14 & 17-23, Applicant argues on pp. 6-7 of Arguments/Remarks that the amendments to independent Claims 1, 10, & 14 now preclude the Claims from falling within the “mental process” grouping of abstract ideas.  More specifically, Applicant argues that use of machine learning models, recited in the independent Claims, to select and classify content cannot be practically performed in the human mind.  Examiner respectfully disagrees with Applicant’s arguments.  While Applicant may be correct in arguing that the use of machine learning models to select and classify content cannot be practically performed in the human mind, Examiner specifically frames the machine learning model(s) as additional element(s) to the independent Claims, i.e. elements which cannot be practically performed in the human mind.  Further, as required via the Alice/Mayo framework for determining whether Claims are directed towards an abstract idea, Examiner evaluates the additional element of machine learning in Step 2A Prong Two as mere instructions to apply an exception or merely using computerized functions as a tool to perform an abstract idea.  That is, the recitation of machine learning model(s) does not go beyond generalized applications of machine learning models and requires no further specifics or specialization of the machine learning model to apply the judicial exception.  Examiner further evaluates the additional element of machine learning in Step 2B of the Alice/Mayo framework as well-understood, routine, and conventional activity as found in the prior art.  That is, the machine learning model(s) is specified at a high level of generality to the judicial exception and requires no more than a generic computer to perform the generic machine learning functions.  As such, the additional element of machine learning and the models associated with machine  Claims 1-5, 7-9, 10-14 & 17-23 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 1-5, 7-14, & 17-23, Applicant argues on pp. 7-8 of Arguments/Remarks that Giap does not teach the missing element of the application of virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting.  Even further, Applicant argues that Giap only makes mention of “keeping the patient still during a crucial time of the procedure”.  Examiner respectfully disagrees with Applicant’s arguments.  Even if the only application of Giap was to provide the virtual reality environment to keep the patient still during a medical procedure, as Applicant admits, this still reads in favor of Examiner’s application of Giap to the disclosure of Milevski.  For instance, Milevski does not explicitly disclose the application of the virtual reality and/or stress/engagement levels occurring during or because of a medical procedure or utilizing the VR environment for purposes of relieving a patient’s stress in a perioperative or operative setting.  Therefore, all that Giap needs to teach is the application of a virtual reality environment in an operative or perioperative setting because Milevski teaches the rest of the technical aspects in the Claim.  As such, Giap specifically states in Par [0027] that the system can be associated with radiation treatment, which qualifies as a perioperative or operative setting under broadest reasonable interpretation, and even further describes the gamification of the medical process/presentation of virtual reality to the patient during the radiation treatment which allows for a more effective treatment. Further in Giap Par [0034], Giap describes utilizing the present invention for patients undergoing procedures such as biopsy, cardiac angiography, colonoscopy, endoscopy, bronchoscopy, dental surgery, cosmetic surgeries, interventional radiology procedures, etc. to provide distraction or escape from the procedure.  Therefore, Giap clearly describes the application of virtual reality and/or stress/engagement levels occurring during a medical procedure or for purposes of relieving a patient’s stress in a perioperative or operative setting via these cited portions.  By combining the disclosure of Milevski, which describes the technical aspects of the independent Claims, with the disclosure of Giap, which describes the specific application,  Claims 1-5, 7-14, & 17-23 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 1-5, 7-14, & 17-23, Applicant argues on pp. 8-9 of Arguments/Remarks that the independent Claims have been amended to recite the use of machine learning by the content selection engine to select content for a user to address the users stress level and engagement level and that previously cited portions of Milevski and Giap do not teach this feature.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Milevski in view of Giap to teach this newly amended use of machine learning by the content selection engine to select the content for a user to address the users stress level and engagement level.  For instance, Milevski Par [0019] & [0047] describes a virtual game or story being varied to meet a desired level of interactivity or user state, such as based on user biometrics, which reads on “engagement level” under broadest reasonable interpretation; Milevski Par [0062]-[0063] further discloses use of artificial intelligence, which is understood by Examiner and described in Applicant’s specification [0037] to include machine learning, to create new branches, threads, or scenarios in the interactive game story, or other media that is appropriate for the user based on biometric information of the patient from sensors and a user profile to determine whether the physical, emotional, and other aspects of the user response are as desired such that any number of training or gaming scenarios could be used to reach a desired user response or user state; Milevski Par [0084]-[0085] discloses the system running through a training program or scenario to associate the user’s biometrics with known conditions including emotional and physical states and may then be used to determine a user condition associated with said biometrics, such as based on biometric threshold and then the virtual reality system may select one of a number of branching patterns to implement based on the user’s condition or state, therefore constituting selecting content, which Applicant argues Milevski fails to disclose;  Further, Milevski Par [0091]-[0093] makes mention of a model being used by the system such as neural network, genetic algorithm, fuzzy logic, etc., which is understood to include machine an increase in physiological indicators associated with stress/stress levels. Therefore, Examiner determines that the newly cited portions of Milevski reads on the use of machine learning by the content selection engine to select content for a user to address the users stress level and engagement level.  As such, independent Claims 1, 10, & 14 as well as dependent Claims 2-5, 7-9, 11-13, & 17-23 remain rejected under 35 U.S.C. 103, given the new grounds of rejection over Milevski in view of Giap.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bossiere et al. (U.S. Patent No. 11,107,282) discloses a system for using biometric characteristics of a user while the user is viewing a virtual reality setting or content and filtering said setting/content based on the biometric characteristics of the user, as well as suggestion of optimal viewing content by the system to the user
Ghaffari et al. (U.S. Patent Publication No. 2017/0095732) discloses a system for personalizing a virtual environment for a user based on sensing devices that detect one or more physical, physiological, or biological parameters of the user and transmit the same to a game console or VR controller that produces the virtual environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        01/31/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619